Citation Nr: 0813708	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include sinusitis and rhinitis.

2.  Entitlement to service connection for a throat condition.

3.  Entitlement to service connection for residuals of 
pneumonia, to include bronchiectasis.

4.  Entitlement to service connection for renal cell 
carcinoma.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967 with service in Vietnam from July 1965 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision the RO, in pertinent 
part, denied entitlement to service connection for sinusitis, 
a throat condition and residuals of pneumonia. 

A hearing was held in July 2007 at the RO before VBA 
(Veterans Benefits Administration) personnel.  A transcript 
of the hearing is of record.

The claim of entitlement to service connection for renal cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence on file does not reflect that the veteran 
has currently diagnosed sinusitis or a throat disorder.

2.  The medical evidence does not show that currently 
diagnosed rhinitis had its origins in service or is 
etiologically related to service or any incident therein.

3.  There is no current clinical diagnosis of bronchiectasis.

4.  There is no clinical indication that the veteran has any 
currently manifested residuals of pneumonia which was treated 
in service in December 1964; and any currently manifested 
pulmonary symptomatology, to include bronchitis diagnosed 
decades after the veteran's discharge from service, has not 
been etiologically linked to service or any incident therein.


CONCLUSIONS OF LAW

1.  A sinus disorder, to include sinusitis, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  A throat condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  The criteria are not met for service connection for 
rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.380 (2007).

4.  Bronchiectasis was not incurred in or aggravated by 
service directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

5.  Service connection is not warranted for claimed residuals 
of pneumonia.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in July and 
August 2004, prior to the initial decision on the claims made 
in January 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letters stated that the evidence must show 
that that he had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  In addition, the RO notified the veteran in the 
2004 letters about the information and evidence that VA will 
seek to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claims with 
appropriate evidence.

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims. In this 
regard, the RO has informed the appellant in the rating 
decision, Statement of the Case (SOC) and a Supplemental SOC 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the service connection 
claims and thus the essential fairness of the adjudication 
was not frustrated.  Id.  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in March 2006, after the initial 
adjudication of the claim.  The RO then reconsidered the 
veteran's claims, as evidenced by the May 2006 and August 
2007 Supplemental Statements of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
as a practical matter since the Board concludes below that 
the veteran is not entitled to service connection for his 
claimed disorders, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were obtained and appear to be complete.  These 
records were reviewed by both the RO and the Board in 
connection with the claims. The record also contains 
pertinent and copious post-service private and VA medical 
records and statements.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim. For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  
VA evaluations were conducted in 2007.  For the reasons noted 
above, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating the claims, and the veteran has specifically 
indicated (in March 2006) that he does not have any 
additional evidence or information to provide in support of 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

In 2004, the veteran filed original service connection claims 
for sinusitis, a throat disorder and for residuals of 
pneumonia.  

The veteran's DD Form 214 shows that he served with the 
United States Marine Corp (USMC) and that his MOS was Supply 
Administration and Procurement Clerk.  The veteran's 
decorations include a Vietnam Service Medal, Vietnam Campaign 
Medal, and a National Defense Service Medal.  

Service medical records (SMRs) show that on enlistment 
examination conducted in July 1964, clinical evaluation of 
the lungs, chest and heart, nose and sinuses, and the throat 
were normal and an X-ray film of the chest was negative.  The 
veteran denied having sinusitis, but indicated that he 
suffered from hay fever.  The examiner noted that the veteran 
had allergies.  The veteran was hospitalized for more than 2 
weeks in December 1964 at a United States Naval Hospital in 
Camp Pendleton, California, for treatment of left lower lobe 
pneumonia.  The veteran's symptoms included cough, fever and 
mucoid sputum.  On admission, a chest X-ray film had shown an 
infiltrate of the left lower lobe, and it was reported that 
complete clearing of the infiltrate was shown by the time of 
discharge.  It was also reported that during the 3 days prior 
to discharge, the veteran developed mild upper respiratory 
symptoms associated with lymphoid hyperplasia of the pharynx 
and the these symptoms were subsiding by discharge.  In 
August 1967, the veteran was treated at the USMC station 
hospital in Santa Ana, California, for symptoms of sore 
throat, sinus congestion and cough, assessed as viral 
nasopharyngitis.  The separation examination report dated in 
late August 1967 revealed that clinical evaluation of the 
lungs, chest and heart, nose and sinuses, and the throat were 
normal and an X-ray film of the chest was negative.  The 
veteran noted that he had experienced symptoms of sinusitis, 
hay fever and chronic cough.  He commented that his health 
was fine but that he had been bothered by symptoms of excess 
phlegm due to sinus infection and acute pneumonia, and 
indicated that a physician had told him that this would 
eventually clear up.

Post-service, a VA examination was conducted in October 1970, 
at which time the veteran had no complaints relating to the 
sinuses, throat or relating to his pneumonia in service.  
Examination of the nose, sinuses and throat, and respiratory 
system was described as clear throughout and a chest X-ray 
film was negative.  Examination of the cardiovascular system 
revealed no evident hypertrophy or murmurs and normal rate 
and rhythm.  

The record includes a January 2000 report of a physical 
examination for employment purposes which indicated that a 
chest X-ray film was negative except for indications of 
residual bronchitis which was resolving.  It was also 
reported that pulmonary function testing was normal.  The 
veteran underwent another employment physical evaluation in 
July 2002 at which time the lungs were clear with no pleural 
abnormalities seen and a chest x-ray film was normal.  
Pulmonary function/spirometry testing was normal.  
VA medical records dated in November 2000 revealed that the 
veteran complained of a week long history of a sore throat 
and cough with yellow sputum.  Examination of the throat was 
normal and tenderness of the maxillary sinuses was 
documented.  Sinusitis was diagnosed.  The veteran was seen 
in May 2003 with complaints of cough, sputum, fever and 
chills assessed as bronchitis and fever.  He was seen in the 
emergency room with flu symptoms in October 2003 assessed as 
viral upper respiratory infection.  A May 2004 entry noted a 
history of double pneumonia during service in 1964 and 
indicated that the veteran suffered from hypertension and 
possible ischemic heart disease.  X-ray films of the chest 
taken in May 2004 revealed no acute infiltrates in the lungs 
and no enlargement of the heart.  Pulmonary function testing 
conducted in May 2004 revealed that FVC, FEV1 and FEV1/FVC 
ratio were normal.  Diffusing capacity was described as 
normal.  The impression indicated that spirometry was normal 
and that lung volumes demonstrated air trapping and 
hyperinflation.  

In a statement dated in September 2004, the veteran mentioned 
that he was a retired chiropractor and discussed some of the 
events which occurred in service which he believed causes 
and/or contributed a claimed chronic lung problem.  

In support of the claim, the veteran provided for the record 
medical treatise evidence relating to bronchiectasis, and 
indicated that he believed that this was the proper diagnosis 
of his condition.

VA X-ray films of the chest taken in May 2006 showed that the 
lungs were well-expanded without pneumothorax identified.  
There was no indication of acute infiltrates, vascular 
congestion, or pleural fluid identified in the lungs.  
Assessments of chronic cough due to rhinitis with post-nasal 
"gtt" (drip) and GERD (gastroesphogeal reflux disease) and 
low suspicion of bronchiectasis were made.  X-ray films of 
the chest taken in February 2007 showed that the lungs were 
well-expanded without indication of acute infiltrates or 
vascular congestion.

The veteran was seen for a VA pulmonary consult in April 
2007.  The veteran reported that he had experienced chronic 
cough with white sputum since service in 1965.  He also gave 
a history of chronic rhinitis and frequent upper respiratory 
infections.  The examiner noted that the veteran believed 
that he had bronchiectasis secondary to pneumonia treated in 
service, based on reading medical information from the 
Internet.  The examiner did observe that the veteran had 
post-nasal gtt and dyspepsia.  After reviewing the pertinent 
records, the examiner opined that it was doubtful that the 
veteran had bronchiectasis due to pneumonia treated in 
service.  It was explained that bronchiectasis typically 
developed only after severe pneumonia and that it was clear 
that the veteran's pneumonia was not severe.  It was also 
observed that CXR (chest x-ray) was now normal.  The doctor 
indicated that he could not completely rule out the diagnosis 
without a CT scan and ordered one.  The examiner also opined 
that the veteran's cough was due to post-nasal gtt and GERD.  

A CT scan report of May 2007 revealed no pulmonary nodule, 
interstitial lung disease or bronchiectasis.  No plural 
plaques or pleural effusion was present nor was there any 
indication of adenopathy.

The veteran provided testimony at a hearing held before VBA 
personnel in July 2007.  He testified that chronic bronchitis 
had been diagnosed by VA.  

Legal Analysis

The veteran states that he was treated for pneumonia during 
service in 1964 and maintains that chronic residuals 
including sinusitis, a throat condition and a lung condition, 
described as bronchiectasis, are attributable to service, 
specifically that incident therein.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Certain conditions, including 
bronchiectasis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however. Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

As an initial matter, the veteran has indicated that he 
participated in combat during his service in Vietnam from 
July 1965 to March 1967 and that as such, the provisions of 
38 U.S.C.A. § 1154(b) are applicable to the service 
connection claims.  Having reviewed the veteran's DD 214 and 
service personnel records, there is at least a suggestion 
that the veteran may in fact have participated in combat, 
although this is not firmly established in this case.  

For injuries or diseases which are alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).

In this case, the Board notes that the veteran was treated 
for pneumonia in December 1964 prior to his tour of duty in 
Vietnam, and therefore it cannot be maintained that this 
condition was combat service related.  Further, symptoms of 
sinus and throat problems documented in August 1967 were 
noted several months after the veteran's return from Vietnam 
and were treated in the United States, again indicating that 
these symptoms were not related to combat service, if any.  
Essentially, the veteran has not specifically maintained that 
any of the service connection claims on appeal are related to 
combat.  However, even if this were the case, the service 
medical records already actually document the incurrence of 
pneumonia and of symptoms affecting the throat and sinuses 
during service.  Accordingly, even if the relaxed evidentiary 
standard provided under 38 U.S.C.A. § 1154(b) is applied in 
this case, it can afford no further benefit, as it is already 
documented and established that the veteran was treated for 
pneumonia in service and also experienced symptomatology 
affecting the sinuses and throat.  

The analysis required by 38 U.S.C.A. § 1154(b), applies only 
as to whether an injury or disease was incurred or aggravated 
at that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service, which are the 
critical matters in this case.  See Collette, Gregory, supra.  
The provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  

	A.  Sinus and throat conditions

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The record in this case contains no current 
clinical evidence of sinusitis or of a throat condition.

In this case, the service medical records are entirely 
negative for a diagnosis of sinusitis or a throat condition, 
although documenting some acute symptoms of a sore throat and 
relating to the sinuses and nasal passages in August 1967, 
associated with a diagnosis of viral nasopharyngitis.  The 
separation examination report dated in late August 1967 
revealed that clinical evaluation of the throat, nose and 
sinuses was normal.  The only post-service diagnosis of 
sinusitis which the Board could locate in the file was made 
in 2000, more than 30 years after the veteran's discharge 
from service.  The Board cannot locate any diagnosis of 
sinusitis made thereafter and cannot identify any current 
clinical diagnosis of a throat disorder.

The Court has recently addressed what constitutes "current 
disability."  The Court held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if the disability resolves prior to the adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In this case, the claims for sinusitis and a throat 
condition were filed in 2004; as of that time there was not 
of record any clinical diagnosis of either sinusitis or a 
throat condition (resolved or unresolved) nor has there been 
at any time subsequently since the claims have been pending.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of 
sinusitis or of any throat condition; service connection for 
those disabilities is not warranted.  Moreover, even if the 
Board were to presume that the record contained a current 
diagnosis of both sinusitis and a throat disorder, the claims 
would still fail since there is no competent medical evidence 
of record establishing or even suggesting that either of 
these claimed conditions is in any way etiologically related 
to service.

The Board observes that the clinical evidence of record does 
contain a diagnosis of rhinitis with post-nasal gtt and GERD, 
made in May 2006.  Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2007).

The service medical records show that the veteran was 
diagnosed with rhinitis in 2006.  As noted previously, the 
service records documented symptoms affecting the throat and 
sinuses in August 1967, but do not show a diagnosis of 
rhinitis during service or until more than 35 years after the 
veteran's discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Currently diagnosed rhinitis has never been etiologically 
linked to the veteran's period of service, to include as a 
residual of pneumonia treated in service.  In this case, no 
probative and/or competent evidence has been presented which 
establishes or even suggests that a current diagnosis of 
rhinitis is etiologically related to service.  A requirement 
for a showing of such a relationship has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Therefore, because the medical evidence does not show that 
the veteran had rhinitis during service or that he now has 
rhinitis due to service, service connection for rhinitis is 
not established.

In summary, lacking any clinical evidence of a current 
diagnosis of sinusitis or a throat disorder, and lacking 
competent/probative evidence of an etiological link between a 
currently claimed sinus disorder, to include clinically 
diagnosed rhinitis, and the veteran's period of active 
service, to include any incident therein, the Board finds 
that service connection for both sinus and throat disorders, 
is not warranted.  The benefit of the doubt doctrine is not 
for application where, as here, the weight of the evidence is 
against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



	B.  Residuals of pneumonia to include bronchiectasis

The service medical records firmly establish that the veteran 
was treated for pneumonia in December 1964.  However, there 
is no indication of any recurrence or pneumonia or documented 
residuals thereof throughout the remainder of the veteran's 
period of service or at any time post-service.  
Significantly, the separation examination report, dated in 
August 1967, reflects that clinical evaluation of the lungs, 
chest and heart were normal and that an X-ray film of the 
chest was negative.  Similarly, when the veteran was examined 
in October 1970, examination of the respiratory system was 
described as clear throughout and a chest X-ray film was 
negative.  Accordingly, it is clear that no clinical 
pulmonary abnormality of the lungs or chest was identified on 
separation or during the first post service year.

The veteran maintains that he has currently manifested 
residuals of pneumonia which are attributable to service.  
Specifically he asserts that he has a pulmonary disorder 
which is most properly characterized as bronchiectasis.  
However, the post-service medical evidence is completely 
negative for a definitive diagnosis of bronchiectasis.  
Comprehensive testing to rule out that diagnosis as shown by 
a CT scan performed in May 2007 confirmed that there was no 
evidence of pulmonary nodule, interstitial lung disease or 
bronchiectasis.  As the veteran was not diagnosed with 
bronchiectasis within the first post service year, or in fact 
any time after discharge, he is not entitled to service 
connection on either a direct or presumptive basis.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.

The Board has specifically considered the fact sheets and 
documentary evidence relating to bronchiectasis and its 
symptoms, enhanced by the veteran's written comments 
pertaining to his particular circumstance.  However, the 
submission of evidence explaining the general symptomatology 
and possible etiologies of this condition cannot substitute 
or constitute a clinical diagnosis of that condition, which 
is not found in this case.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional. Similarly, medical 
treatise evidence could "discuss [] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Here, the cited information proffered by the veteran is not 
accompanied by any credible, clinical or probative evidence 
establishing this diagnosis in the veteran's specific case.  
Accordingly, the Board finds that this evidence cannot be 
used to establish the presence of the currently claimed 
disorder.  

As a related matter, the Board notes that the veteran does 
have a degree of a health professional, having been a 
licensed chiropractor.  However, he is not competent to offer 
an opinion as to matters requiring medical expertise 
regarding pulmonary conditions, such as a diagnosing a 
disease or disorder in that area of medicine.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 
10 Vet. App. 488 (1997).

Post-service medical records established that pulmonary 
function testing conducted between 2000 and 2007 has 
generally been consistently normal.  However, medical records 
dated in 2000 and 2003-2004, more than 30 years after the 
veteran's discharge from service, document that the veteran 
was treated for bronchitis and viral infection.  However, 
neither condition has been in any way linked to the veteran's 
period of service, to include by virtue being a residual of 
pneumonia treated in service.  In this case, no probative 
and/or competent evidence has been presented which 
establishes or even suggests that the veteran's post-service 
claimed pneumonia residuals/pulmonary symptomatology are 
etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service (or a service 
connected disability) and the disability claimed.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the record here discloses a span of more than 30 
years since the veteran's discharge from service without any 
clinical evidence to support an assertion of a continuity of 
pulmonary symptomatology/pneumonia residuals.  The fact that 
the contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous pulmonary symptomatology 
since in-service pneumonia, is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Moreover, in view of the lengthy period without 
evidence of treatment for any residuals of pneumonia or for a 
pulmonary condition, extending from approximately 1970 until 
at least 2000, there is no evidence of a continuity of 
treatment, and this also weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the evidence shows the presence of a fairly recently 
diagnosed pulmonary disorders (i.e., bronchitis), such 
evidence, alone, is insufficient to establish service 
connection.  There must be competent evidence establishing an 
etiological relationship between an injury or disease in 
service and the current disability.  The veteran, who is not 
an expert in the field of pulmonary disorders, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, mere contentions and statements of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed condition with conditions or events which 
occurred in or are related to service, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no  evidence of record establishing a current clinical 
diagnosis of bronchiectasis and no competent medical evidence 
that any currently claimed residuals of pneumonia/or 
currently manifested pulmonary symptomatology or disorders, 
are related to service.  In deciding whether the claimed 
benefits are warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim and therefore, the 
provisions of § 5107(b) are not applicable.  Accordingly, 
entitlement to service connection for residuals of pneumonia, 
is denied.


ORDER

Service connection for a sinus disorder, to include sinusitis 
and rhinitis, is denied.

Service connection for a throat disorder is denied.

Service connection for residuals of pneumonia, to include 
bronchiectasis, is denied.


REMAND

In November 2006, the RO issued a rating decision denying 
service connection for renal cell carcinoma.  In December 
2006, VA received a statement, handwritten by the veteran, 
expressing disagreement with that decision, and maintaining 
that kidney cancer might be attributable to in-service 
exposure to a carcinogenic cleaning substance.  In 
correspondence from VA to the veteran dated in December 2006, 
the RO acknowledged receipt of that statement, but indicated 
that the written disagreement was "inadequate" and 
requested that the veteran clarify whether he was filing a 
Notice of Disagreement (NOD) with the decision issued in 
November 2006.  The veteran did not respond to that 
correspondence.  

However, the Board believes that the veteran's handwritten 
statement dated in November 2006, sufficiently meets the 
definition of a NOD.  A written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result will constitute a NOD.  38 C.F.R. § 20.201 
(2007).  While special wording is not required, the NOD must 
be in writing and in terms that can be reasonably construed 
as a disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the veteran and received by VA in December 2006 
was both timely and clearly expressed dissatisfaction with 
the denial of the claim for renal cell carcinoma; hence the 
statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2007).  To date, however, the RO has not 
issued him an SOC with respect to this claim.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is remanded for the following action:

The RO must provide the veteran with a 
statement of the case addressing the 
issue of entitlement to service 
connection for renal cell carcinoma.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2007).  If, and only 
if, the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


